Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 12/14/2020 is acknowledged.
Claims 1 – 20 are pending.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claim 1  
Change all occurrences of “the type package object” to --the type package objects--.
Claim 7
Last line; change “the type package object” to --the type package objects--.
Claim 8
Change all occurrences of “the type package object” to --the type package objects--.
Claims 2 – 6 
These claims are dependent claims of objected claim 1 either directly or indirectly; therefore, they also inherit deficiencies of the objected claim.
Claim 9  

Claim 14
Last line; change “the type package object” to --the type package objects--.
Claim 15
Change all occurrences of “the type package object” to --the type package objects--.
Claims 10 – 13 
These claims are dependent claims of objected claim 9 either directly or indirectly; therefore, they also inherit deficiencies of the objected claim.
Claim 16  
Change all occurrences of “the type package object” to --the type package objects--.
Claim 19
Last line; change “the type package object” to --the type package objects--.
Claim 20
Change all occurrences of “the type package object” to --the type package objects--.
Claims 17 – 18 
These claims are dependent claims of objected claim 16 either directly or indirectly; therefore, they also inherit deficiencies of the objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (Pub. No. US 2006/0259154 A1; hereinafter Hood; IDS filed on 12/14/2020) in view of Hands et al. (Pub. No. US 2006/0072626 A1; hereinafter Hands.) 

Claim 1
Hood teaches a method for building a type-based reporting model associated with an industrial automation environment (Hood, [0041] Furthermore, data can be retrieved from one or more controllers to dynamically create user interfaces with respect to a control process. For example, data objects that conform to the schema 104 can relate to low-level drives, motors, and the like, and exist within the industrial automation device 100. These objects can be analyzed and utilized to dynamically update a user interface…), the method comprising: 
subsequent to creating type package objects [ (Hood, Fig. 7, [0049] …Within the data storage component 704 exists at least a portion of a schema 706 that facilitates implementation of a hierarchically structured data model (type package object) within an industrial automation environment…; Figs. 8 & 11, [0051 – 0053, 0057]), identifying, by a system comprising a processor (Hood, Fig. 1; [0042] … The industrial automation device 100 can include a processor 106 that can be utilized to receive, execute, and/or create data objects that conform to the hierarchically structured data model…) and [, a data structure programmed in a system control (Hood, Fig. 7, [0049] …The system 700 includes an industrial automation device 702 that comprises a data storage component 704. Within the data storage component 704 exists at least a portion of a schema 706 that facilitates implementation of a hierarchically structured data model within an industrial automation environment…; Fig. 1,  [0038 – 0039] …The schema 104 (data structure) can be designed in such a manner to enable data objects to correspond to a hierarchical arrangement of a plant…In particular, the schema 104 can be modeled to facilitate implementation of a hierarchically structured data model that can represent a hierarchical nature of a plant. This in turn enables a plant to be modeled across system and/or process bounds…; Figs. 8 & 11, [0051 – 0053, 0057]), the data structure comprising control structures for a component of the industrial automation environment (Hood, Fig. 1,  [0038 – 0039] …The schema 104 (data structure) can be designed in such a manner to enable data objects to correspond to a hierarchical arrangement of a plant…In particular, the schema 104 can be modeled to facilitate implementation of a ; and
In response to determining, , that the data structure corresponds with the type package object (Hood, Fig. 1, [0037 – 0039] …At least a portion of a schema 104 (properties, structure) can be included within the data storage component 102, wherein the schema facilitates implementation of a hierarchically structured data model with respect to the industrial automation device…; Fig. 7, [0049] …Within the data storage component 704 exists at least a portion of a schema 706 (properties) that facilitates implementation of a hierarchically structured data model (type package object) within an industrial automation environment…; Figs. 8 & 11, [0051 – 0053, 0057]): 
executing, by the system, a correlation of the data structure to the type package object (Hood, Fig. 7, [0049] …Within the data storage component 704 exists at least a portion of a schema 706 that facilitates implementation of a hierarchically structured data model (type package object) within an industrial automation environment…; Figs. 8 & 11, [0051 – 0053, 0057]); and
generating, by the system and based at least on the correlation of the data structure to the type package object, a model object (Hood, Fig. 7, [0049] …The industrial automation device 702 can further include a processor 708 that can receive, execute, and/or create data objects that conform to the hierarchically structured data configured to enable display, on a report, of the control structures for the component (Hood, [0039 – 0041] … In particular, the schema 104 can be modeled to facilitate implementation of a hierarchically structured data model that can represent a hierarchical nature of a plant…Furthermore, data can be retrieved from one or more controllers to dynamically create user interfaces with respect to a control process. For example, data objects that conform to the schema 104 can relate to low-level drives, motors, and the like, and exist within the industrial automation device 100. These objects can be analyzed and utilized to dynamically update a user interface…As described above, the schema 104 can be designed to correspond to a plant hierarchy--thus any data objects within the plant hierarchy can be utilized to dynamically generate views…; [0060] Referring to FIGS. 14 and 15, exemplary hierarchies 1400 and 1500 are illustrated…If desired, an equipment phase, unit procedure, and the like can be edited and/or implemented from hierarchies such as those shown in the provided figures…)
But, Hood does not explicitly teach creating mapping rules for the type package object; identifying, based at least on a mapping rule of the mapping rules, a data structure programmed in a system control.
However, Hands teaches 
creating mapping rules for the type package object (Hands, [0038 – 0042] The mapping rules referenced in the above description may be generated or defined in a variety of ways… At least one of the mapping rules defines direct mapping between corresponding attributes of objects, meaning that the attributes of the two objects directly correspond with one another… At least one of the mapping rules defines indirect mapping between attributes of objects…); 
identifying, based at least on a mapping rule of the mapping rules, a data structure programmed in a system control (Hands, Fig. 3; [0032] In step 306, mapping system 202 processes the first data set to identify an object in the first data set. An object comprises any managed data structure. In step 308, mapping system 202 processes the second data set and the object of the first data set based on mapping rules to identify an object in the second data set that is associated with the object of the first data set…In step 309, mapping system 202 processes the object of the first data set and the object of the second data set based on the mapping rules to map the first object to the second object…; Figs. 5 & 6 & [0036 – 0050].)
Hood and Hands are in the same analogous art as they are in the same field of endeavor, managing object data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Hands teachings into Hood invention to use a mapping rule to identify associated objects and map attributes of one object to another object as suggested by Hands ([0009].)

Claim 2
enabling display, by the system, of at least one of the model object (Hood, [0039 – 0041] …Furthermore, data can be retrieved from one or more controllers to dynamically create user interfaces with respect to a control process. For example, data objects that conform to the schema 104 can relate to low-level drives, motors, and the like, and exist within the industrial automation device 100. These objects can be analyzed and utilized to dynamically update a user interface…; [0060] Referring to FIGS. 14 and 15, exemplary hierarchies 1400 and 1500 are illustrated…If desired, an equipment phase, unit procedure, and the like can be edited and/or implemented from hierarchies such as those shown in the provided figures. Thus, these hierarchies 1400 and 1500 can be utilized by an operator to traverse through folders and quickly reach a desired system, device, process, or sub-process utilized within a factory)

Claim 3
Hood also teaches generating, by the system, a report with the model object placed on a workspace of the report (Hood, [0039 – 0041] … In particular, the schema 104 can be modeled to facilitate implementation of a hierarchically structured data model that can represent a hierarchical nature of a plant…Furthermore, data can be retrieved from one or more controllers to dynamically create user interfaces with respect to a control process. For example, data objects that conform to the schema 104 can relate to low-level drives, motors, and the like, and exist within the industrial automation device 100. These objects can be analyzed and utilized to dynamically update a user interface…As described above, the schema 104 can be designed to 

Claim 4
Hood also teaches the system control comprises a system controller programmed based on a project file, wherein the data structure is programmed in the project file (Hood, [0055] Turning specifically to FIG. 9, a methodology 900 for implementing a hierarchically structured data model within an industrial environment is illustrated. The methodology 900 beings at 902, and at 904 an industrial automation device is received. For example, the industrial automation device can be a controller, such as a programmable logic controller, a numeric controller, a robotic controller, and the like…At 906, a schema is associated with the device. As described above, the schema can facilitate implementation of a hierarchically structured data model, wherein data that conforms to such model can be received, executed, and output by the industrial automation device…)

Claim 5
Hood also teaches the system control comprises a project file used to program a system controller to control the industrial automation environment (Hood, [0055] Turning specifically to FIG. 9, a methodology 900 for implementing a 

Claim 6
Hoods also teaches the type package objects comprise properties configured to be bound to data types of the industrial automation environment (Hoods; Fig. 7, [0050] …Accordingly, a proxy component 712 is provided, where the proxy component 712 facilitates mapping data from the legacy device 710 to data (data type) that conforms to the hierarchically structured data model…The bridging component 714 can be associated with a mapping component 716 that can reformat the data so that it is in accordance with the hierarchically structured data model. For instance, the mapping component 716 can access templates associated with the schema 706 and utilize such templates to map the data to the hierarchically structured data model.)

Claim 7
the mapping rule is configured to correlate at least the property of the control structures to at least a respective property of the type package object (Hands, [0038 – 0042] The mapping rules referenced in the above description may be generated or defined in a variety of ways… At least one of the mapping rules defines direct mapping between corresponding attributes of objects, meaning that the attributes of the two objects directly correspond with one another… At least one of the mapping rules defines indirect mapping between attributes of objects…) Motivation for incorporating Hands into Hood is the same as motivation in claim 1.

Claim 8
Hands teaches correlating the data structure to the type package object comprises binding, by the system, at least the property of the control structures to at least the respective property of the type package object (Hands, [0038 – 0042] The mapping rules referenced in the above description may be generated or defined in a variety of ways… At least one of the mapping rules defines direct mapping between corresponding attributes of objects, meaning that the attributes of the two objects directly correspond with one another… At least one of the mapping rules defines indirect mapping between attributes of objects…) Motivation for incorporating Hands into Hood is the same as motivation in claim 1.

Claim 9
This is a non-transitory computer-readable storage media version of the rejected method in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Hood one or more non-transitory computer-readable storage medium having stored thereon program instructions and a system comprising a processor (Hood, [0061] With reference to FIG. 16, an exemplary environment 1610 for implementing various aspects of the invention includes a computer 1612. The computer 1612 includes a processing unit 1614, a system memory 1616…)

Claim 10
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 12
Hood also teaches the system control comprises a project file, and wherein the data structure is programmed in the project file (Hood, [0055] Turning specifically to FIG. 9, a methodology 900 for implementing a hierarchically structured data model within an industrial environment is illustrated. The methodology 900 beings at 902, and at 904 an industrial automation device is received. For example, the industrial automation device can be a controller, such as a programmable logic controller, a numeric controller, a robotic controller, and the like…At 906, a schema is associated with the device. As described above, the schema can facilitate 

Claim 13
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 16
This is a reporting system version of the rejected method in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Hood also teaches a reporting system comprising a memory and a processor (Hood, [0061] With reference to FIG. 16, an exemplary environment 1610 for implementing various aspects of the invention includes a computer 1612. The computer 1612 includes a processing unit 1614, a system memory 1616…) and a reporting component (Hood; Fig. 7, [0050] … Accordingly, a 

Claim 17
This limitation is already discussed in claim 12; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192